Citation Nr: 1002967	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  02-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for degenerative disc disease of the 
cervical spine with radiculopathy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pain and swelling in the right hip, migraine headaches, 
numbness and tingling in the left hand with loss of sensation 
in the arms and legs, a knot on the right foot, sluggishness 
and lack of responsiveness, and loss of bowel control.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The cervical spine disability claim was previously denied in 
a June 2006 Board decision.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in June 2008, the Veteran and the 
Secretary of Veterans Appeals (Secretary) filed a joint 
motion for remand.  This motion was granted in a June 2008 
Court order, and, following subsequent Board remands in 
January and August 2009, the case is again before the Board.

The Veteran appeared for a hearing with a Veterans Law Judge 
who is no longer with the Board in June 2004.  He 
subsequently testified at a Travel Board hearing with the 
undersigned Veterans Law Judge in November 2009.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for pain and swelling in the right hip, migraine 
headaches, numbness and tingling in the left hand with loss 
of sensation in the arms and legs, a knot on the right foot, 
sluggishness and lack of responsiveness, and loss of bowel 
control is addressed in the REMAND section of this decision 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran did not incur additional cervical spine or 
radiculopathy disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA providers, or on 
account of an event not reasonably foreseeable in the course 
of VA treatment or surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for degenerative disc disease of the 
cervical spine with radiculopathy have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Applicable laws and regulations

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  
First, entitlement may be established on the basis of a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  Second, entitlement may be established 
on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).





B.  Analysis

In this case, the Veteran has asserted that VA surgical 
treatment in July 2001 and September 2002 had the effect of 
worsening his cervical spine disability and related 
radiculopathy.

The Veteran underwent cervical spine surgery in July 2001.  
He had a left C6-7 hemilaminectomy and C7 nerve root 
decompression.  Prior to the surgery, he had complained of 
neck pain, arm pain, and tingling and weakness in his arms 
and hands.  Subsequent to the surgery, the Veteran's 
complaints were again indicated in a November 2001 report 
from the North Carolina Department of Health and Human 
Services.  During a post-operative examination in December 
2001, he complained of new pain in his wrists and hands, and 
tingling in all fingers bilaterally.  The examination 
revealed normal sensation, strength, and upper extremity 
reflexes.  An EMG was abnormal, with reinnervated units in 
the left triceps, which had improved since the last study.  
There was no longer any evidence of active cervical 
radiculopathy on either side.

As of July 2002, the Veteran was again complaining of neck 
pain and numbness in his fingers.  An EMG showed evidence of 
left C7 paraspinal denervation, which was new since December 
2001 and suggestive of active left C7 radiculopathy.  The 
Veteran underwent a second VA cervical spine surgery, a C6-C7 
anterior cervical discectomy fusion, in September 2002.  A VA 
treatment record from November 2002 indicates that the 
Veteran was feeling much better post-surgery and that his 
pain was significantly reduced.  However, x-rays from the 
same month indicate that the fusion "may not be holding 
up."  

A February 2003 statement from a VA doctor indicates that the 
Veteran had a left C7 radiculopathy that "was not improved 
by two subsequent cervical laminectomies with fusion."  An 
October 2003 statement from another VA doctor indicates that 
the Veteran had progressively experienced chronic pain, 
requiring medications and preventing his ability to seek 
gainful employment since September 2002.

A VA medical opinion addressing this claim was obtained in 
March 2004.  The doctor confirmed reviewing the Veteran's 
"records in detail, including the paper and electronic chart 
notes" dating back to November 2000.  The doctor noted that 
the operation that the Veteran had in July 2001 was effective 
in most patients for arm pain and that approximately 75 to 80 
percent of patients would have relief of arm pain; however, 
the surgery had no efficacy for neck pain, which was related 
more to the arthritis and was unaffected by the surgery.  The 
doctor noted that on follow-up the Veteran had expected 
tingling in the left C7 nerve distribution and persistent 
neck pain.  An EMG following the first surgery showed 
resolution of the radiculopathy, indicating successful nerve 
decompression, and no evidence damage or complications from 
the surgery.  The doctor noted that the Veteran's second 
surgery in September 2002 appeared to go well and that 
follow-up notes in November 2002 indicated that he was 
significantly better, with much less pain.  The doctor 
offered his opinion that the Veteran had done as well as 
possible after the surgeries with relief of arm pain, but 
that he still has persistent neck pain.  There were no 
complications from the two procedures, and the Veteran had 
healed well.  The doctor further stated that neck pain was to 
be expected post-surgery.

In a November 2004 statement, Dr. Adam P. Brown indicated 
that there was no way to know for sure whether the Veteran's 
significant residual nerve and spinal problems were due to 
disc herniation prior to surgery, or perhaps resulting from  
surgery.

A second VA medical opinion was obtained in December 2005.  
The doctor who provided this opinion reviewed the claims file 
and stated that it was less likely than not that the Veteran 
had additional disability from the surgery in July 2001.  The 
doctor based this opinion on the EMG performed after surgery 
that showed resolution of the compression on the cervical 
nerve. The EMG changes that led to the second surgery 
occurred after a long period and were most likely due to 
progression of the disease.  The doctor did state that it is 
possible that scar tissue from the July 2001 surgery 
contributed to the progression of disc disease, but the time 
period involved made this less likely than not.  The doctor 
further noted that the initial surgery objectively removed 
the nerve impingement, as evidenced by the December 2001 EMG, 
and the new area of impingement developed over time.

In this reviewing the evidence of record, the Board finds 
that the preponderance of such evidence supports the 
conclusion that any post-surgical disability shown in this 
case was not the result of the two noted VA surgeries, let 
alone any instance of fault or an event not reasonably 
foreseeable that was coincident with such surgeries.

There is some evidence of record that suggests the 
possibility of an incident of surgery leading to additional 
disability.  The VA doctor who provided the December 2005 
opinion noted that it was possible that the scar tissue from 
the July 2001 surgery led to the progression of disc disease, 
but this doctor separately stated that the time period 
involved made this less likely than not.  Moreover, Dr. Brown 
stated that there was no way to know for sure whether the 
Veteran's significant residual nerve and spinal problems were 
due to disc herniation prior to surgery, or perhaps resulting 
from surgery.  In this regard, the Board notes that the fact 
that an opinion is relatively speculative in nature, as here, 
limits its probative value.  For example, an examiner's 
opinion that a current disorder "could be" related to, or 
that there "may be" some relationship with, symptomatology 
in service makes the opinion of the examiner too speculative 
in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have 
been" is not probative).  

By contrast, the two VA medical opinions of record clearly 
reflect the view that the evidence of record does not support 
a finding of additional disability caused by the Veteran's 
surgeries.  These medical opinions also have significant 
probative value on account of the fact that the doctors 
reviewed the Veteran's prior medical records in conjunction 
with rendering the opinions.   See Owens v. Brown, 7 Vet. 
App. at 429, 433 (1995) (an opinion that is based upon a 
review of the medical evidence has more probative value than 
one based merely on the Veteran's reported history); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion, as articulated at his two 
hearings.  He is certainly competent to testify as to his own 
symptoms, as well as his observations of increased pain.  The 
inquiry before the Board, however, involves causation, namely 
whether the reported disability resulted from instance of 
fault or an event not reasonably foreseeable was coincident 
with the two VA surgeries.  On that matter, the Veteran has 
not been shown to possess the training, credentials, or 
expertise needed to render a competent medical opinion.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for degenerative disc disease of the 
cervical spine with radiculopathy, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the June 2008 joint motion for remand was in 
part predicated on the inadequacy of prior notification.  
This defect was corrected in a February 2009 letter, and the 
case was later readjudicated in a July 2009 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  The Board further notes that, as the 
claim for compensation is being denied, any deficiencies of 
notification of VA's practices in assigning disability 
ratings and effective dates would not be prejudicial because 
no such assignments will be made.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment for the claimed disorders described by the Veteran.  
This includes VA, private, and Social Security Administration 
records.  VA has also obtained two medical opinions in 
conjunction with this claim.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board further notes that the parties to 
the June 2008 joint motion for remand did not specify any 
fault in the adequacy of the evidentiary development prior to 
the June 2006 Board decision.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative disc disease of the cervical spine with 
radiculopathy is denied.



REMAND

The RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for pain and swelling in the right hip, migraine 
headaches, numbness and tingling in the left hand with loss 
of sensation in the arms and legs, a knot on the right foot, 
sluggishness and lack of responsiveness, and loss of bowel 
control in an April 2004 decision.  The Veteran filed a 
Notice of Disagreement with this decision in April 2004, 
right before the June 2004 hearing conducted by the Veterans 
Law Judge who is no longer with the Board.  Unfortunately, it 
does not appear that a Statement of the Case was ever issued 
in response, and there is no indication from the hearing 
transcript or elsewhere that the Notice of Disagreement was 
withdrawn by the Veteran.  As such, it is incumbent upon the 
RO/AMC to issue a Statement of the Case addressing this 
particular issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must 
be furnished with a Statement of the Case 
addressing the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
pain and swelling in the right hip, 
migraine headaches, numbness and tingling 
in the left hand with loss of sensation 
in the arms and legs, a knot on the right 
foot, sluggishness and lack of 
responsiveness, and loss of bowel 
control.  This issuance must include all 
regulations pertinent to the case at 
hand, as well as an explanation of the 
Veteran's rights and responsibilities in 
perfecting an appeal on this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


